DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 07 September 2022, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 15 are presented in independent form. The Examiner acknowledges no claims were amended, cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 September 2022 has been entered.
 
Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 07 June 2022, have been withdrawn, unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered however they are not deemed to be persuasive. Applicant’s arguments have been incorporated into the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Pal, Sourav, et al (U.S. 2018/0089324 and known hereinafter as Pal) in view of Kannan, Hari, et al (U.S. 2013/0013862 and known hereinafter as Kannan).

As per claim 1, Pal teaches a method comprising: 
performing a JOIN operation on an annotation dataset and a root dataset associated with the annotation dataset, the performing of the JOIN operation generating an unordered dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.); 
grouping a plurality of rows in the unordered dataset into a plurality of buckets (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.);
sorting each bucket, the sorting comprising sorting each bucket independently (e.g. Pal, see paragraphs [0253-0255], which discloses events stored in buckets may be sorted (e.g. alphabetically, etc.).); and 
combining each sorted bucket into a sorted dataset (e.g. Pal, see paragraph [0642], which discloses when instructed to join results from multiple datasets, where if a data is being retrieved from an external data source and a data store of the indexers, a join partition could be assigned to compare and collate data from the different data stores in order to aggregate the results.).
Pal does not explicitly teach wherein a first set of splits in the root dataset is an unordered data set are misaligned relative to a corresponding second set of splits of the annotation dataset; the grouping performed based on the first set of splits, wherein at least one bucket in the plurality of buckets includes a first split in the first set of splits and a second split in the second set of splits, the first split and the second split comprising misaligned splits.
Kannan teaches wherein a first set of splits in the root dataset is an unordered data set are misaligned relative to a corresponding second set of splits of the annotation dataset (e.g. Kannan, see paragraphs [0021-0026, 0033-0045], which discloses a first and second buffer that stores data from the data store, where the database operational call includes accessing the misaligned data within the memory store. Additionally, see paragraph [0073], which discloses the misaligned load instruction may be in a sequential order or a different order.); and 
the grouping performed based on the first set of splits (e.g. Kannan, see paragraph [0045-0046], which discloses data may be stored with the d-cache in various manners, where the d-cache may include two banks, such as bank 230a and 230b. Additionally, see paragraph [0051], which discloses only the requested subsets of data are red, rather than the entire cache line. An indication or flag may be used when a memory access misalignment is detected.), wherein at least one bucket in the plurality of buckets includes a first split in the first set of splits (e.g. Kannan, see paragraph [0045], which discloses one bank may be an even bank) and a second split in the second set of splits (e.g. Kannan, see paragraph [0045], which discloses one bank may be an odd bank), the first split and the second split comprising misaligned splits (e.g. Kannan, see paragraphs [0029-0045], which discloses a first subset of the first cache, representing a first split and a second subset of the second cache, representing a second split, where a miss request is received in the second subset, indicating a misaligned access in the data store.).
Pal is directed to dynamic resource allocation for real-time search. Kannan is directed to efficient handling of misaligned loads and stores. Both are analogous art because they are directed to utilizing a JOIN operation to achieve the desired results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Pal with the teachings of Kannan to include the claimed features with the motivation to improve efficiencies in sorted rows when performing database operations.
 
As per claim 8, Pal teaches a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:
performing a JOIN operation on an annotation dataset and a root dataset associated with the annotation dataset, the performing of the JOIN operation generating an unordered dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.); 
grouping a plurality of rows in the unordered dataset into a plurality of buckets (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.);
sorting each bucket, the sorting comprising sorting each bucket independently (e.g. Pal, see paragraphs [0253-0255], which discloses events stored in buckets may be sorted (e.g. alphabetically, etc.).); and 
combining each sorted bucket into a sorted dataset (e.g. Pal, see paragraph [0642], which discloses when instructed to join results from multiple datasets, where if a data is being retrieved from an external data source and a data store of the indexers, a join partition could be assigned to compare and collate data from the different data stores in order to aggregate the results.).
Pal does not explicitly teach wherein a first set of splits in the root dataset is an unordered data set are misaligned relative to a corresponding second set of splits of the annotation dataset; the grouping performed based on the first set of splits, wherein at least one bucket in the plurality of buckets includes a first split in the first set of splits and a second split in the second set of splits, the first split and the second split comprising misaligned splits.
Kannan teaches wherein a first set of splits in the root dataset is an unordered data set are misaligned relative to a corresponding second set of splits of the annotation dataset (e.g. Kannan, see paragraphs [0021-0026, 0033-0045], which discloses a first and second buffer that stores data from the data store, where the database operational call includes accessing the misaligned data within the memory store. Additionally, see paragraph [0073], which discloses the misaligned load instruction may be in a sequential order or a different order.); and 
the grouping performed based on the first set of splits (e.g. Kannan, see paragraph [0045-0046], which discloses data may be stored with the d-cache in various manners, where the d-cache may include two banks, such as bank 230a and 230b. Additionally, see paragraph [0051], which discloses only the requested subsets of data are red, rather than the entire cache line. An indication or flag may be used when a memory access misalignment is detected.), wherein at least one bucket in the plurality of buckets includes a first split in the first set of splits (e.g. Kannan, see paragraph [0045], which discloses one bank may be an even bank) and a second split in the second set of splits (e.g. Kannan, see paragraph [0045], which discloses one bank may be an odd bank), the first split and the second split comprising misaligned splits (e.g. Kannan, see paragraphs [0029-0045], which discloses a first subset of the first cache, representing a first split and a second subset of the second cache, representing a second split, where a miss request is received in the second subset, indicating a misaligned access in the data store.).
Pal is directed to dynamic resource allocation for real-time search. Kannan is directed to efficient handling of misaligned loads and stores. Both are analogous art because they are directed to utilizing a JOIN operation to achieve the desired results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Pal with the teachings of Kannan to include the claimed features with the motivation to improve efficiencies in sorted rows when performing database operations.

As per claim 15, Pal teaches an apparatus comprising: 
a processor (e.g. Pal, see Figure 50, which discloses processor devices); 
a storage medium for tangibly storing thereon program logic for execution by the processor (e.g. Pal, see Figure 50, which discloses storage devices), the stored program logic causing the processor to perform the operations of:
performing a JOIN operation on an annotation dataset and a root dataset associated with the annotation dataset, the performing of the JOIN operation generating an unordered dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.); 
grouping a plurality of rows in the unordered dataset into a plurality of buckets (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.);
sorting each bucket, the sorting comprising sorting each bucket independently (e.g. Pal, see paragraphs [0253-0255], which discloses events stored in buckets may be sorted (e.g. alphabetically, etc.).); and 
combining each sorted bucket into a sorted dataset (e.g. Pal, see paragraph [0642], which discloses when instructed to join results from multiple datasets, where if a data is being retrieved from an external data source and a data store of the indexers, a join partition could be assigned to compare and collate data from the different data stores in order to aggregate the results.).
Pal does not explicitly teach wherein a first set of splits in the root dataset is an unordered data set are misaligned relative to a corresponding second set of splits of the annotation dataset; the grouping performed based on the first set of splits, wherein at least one bucket in the plurality of buckets includes a first split in the first set of splits and a second split in the second set of splits, the first split and the second split comprising misaligned splits.
Kannan teaches wherein a first set of splits in the root dataset is an unordered data set are misaligned relative to a corresponding second set of splits of the annotation dataset (e.g. Kannan, see paragraphs [0021-0026, 0033-0045], which discloses a first and second buffer that stores data from the data store, where the database operational call includes accessing the misaligned data within the memory store. Additionally, see paragraph [0073], which discloses the misaligned load instruction may be in a sequential order or a different order.); and 
the grouping performed based on the first set of splits (e.g. Kannan, see paragraph [0045-0046], which discloses data may be stored with the d-cache in various manners, where the d-cache may include two banks, such as bank 230a and 230b. Additionally, see paragraph [0051], which discloses only the requested subsets of data are red, rather than the entire cache line. An indication or flag may be used when a memory access misalignment is detected.), wherein at least one bucket in the plurality of buckets includes a first split in the first set of splits (e.g. Kannan, see paragraph [0045], which discloses one bank may be an even bank) and a second split in the second set of splits (e.g. Kannan, see paragraph [0045], which discloses one bank may be an odd bank), the first split and the second split comprising misaligned splits (e.g. Kannan, see paragraphs [0029-0045], which discloses a first subset of the first cache, representing a first split and a second subset of the second cache, representing a second split, where a miss request is received in the second subset, indicating a misaligned access in the data store.).
Pal is directed to dynamic resource allocation for real-time search. Kannan is directed to efficient handling of misaligned loads and stores. Both are analogous art because they are directed to utilizing a JOIN operation to achieve the desired results and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Pal with the teachings of Kannan to include the claimed features with the motivation to improve efficiencies in sorted rows when performing database operations.

As per claims 2, 9, and 16, the modified teachings of Pal and Kannan teaches the method of claim 1, the non-transitory computer readable storage medium of claim 8, and the apparatus of claim 15, respectively, the performing a JOIN operation comprising joining the annotation dataset to the root dataset (e.g. Pal, see paragraph [0521], which discloses performing a join operation. See further paragraph [0642, 0684-0687], which discloses join operation is performed to combine desired data.).

As per claims 3, 10, and 17, the modified teachings of Pal and Kannan teaches the method of claim 1, the non-transitory computer readable storage medium of claim 8, and the apparatus of claim 15, respectively, further comprising generating a mapping of files and splits of the annotation dataset to corresponding files and splits of the root dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.).

As per claims 4, 11, and 18, the modified teachings of Pal and Kannan teaches the method of claim 3, the non-transitory computer readable storage medium of claim 10, and the apparatus of claim 17, respectively, the generating the mapping comprising reversing an annotation-to-root mapping stored within a metadata file associated with the annotation dataset (e.g. Pal, see paragraphs [0270-0275], which discloses an indexer is generated based on grouping of events, where each group can be associated with a unique combination of categorization criteria-value pairs, where the search head can aggregate groupings from the indexers and provide the groupings for display. See further paragraphs [0279-0289], which illustrates grouping of data. Additionally, paragraph [0139] further discloses operations can be provided on ordered or unordered data derived from diverse data system.).

As per claims 5, 12, and 19, the modified teachings of Pal and Kannan teaches the method of claim 3, the non-transitory computer readable storage medium of claim 10, and the apparatus of claim 17, respectively, the grouping the plurality of rows comprising: 
extracting a relative split number for each of the plurality of rows (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.); and 
mapping each of the relative split numbers to a split number of the root dataset (e.g. Pal, see paragraph [0817], which discloses mapping information includes mapping field names to field positions to allow grouping to be performed.).

As per claims 6 and 13, the modified teachings of Pal and Kannan teaches the method of claim 1 and the non-transitory computer readable storage medium of claim 8, respectively, the grouping the plurality of rows further comprising extracting a relative row number and relative split number associated with the row (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.).

As per claims 7 and 14, the modified teachings of Pal and Kannan teaches the method of claim 6 and the non-transitory computer readable storage medium of claim 13, respectively, the sorting comprising sorting the rows using only the relative row number and split number (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.).

As per claim 20, the modified teachings of Pal and Kannan teaches the apparatus of claim 15, where the grouping the plurality of rows further comprising extracting a relative row number and relative split number associated with the row and the sorting comprising sorting the rows using only the relative row number and split number (e.g. Pal, see paragraphs [0165-0166], which discloses an extraction rule engine that allows for extraction rule to be created for a desired result, where the extraction rule includes a regular expression and fields to obtain the desired result. The extraction of plurality of rows are an intended use of the extraction rule to produce a desired result.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 20, 2022